NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 06 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CARLOS MANUEL VILLAGARCIA,                       No. 10-70159

             Petitioner,                         Agency No. A098-409-076

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR.,

             Respondent.


                     On Petition for Review of the Decision of
                        the Board of Immigration Appeals

                           Submitted December 4, 2013**
                                San Francisco, CA

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Carlos Manuel Villagarcia petitions for review of the Board of Immigration

Appeals’ (“BIA”) denial of his application for asylum, withholding of removal,

and protection under Convention Against Torture (“CAT”). We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           -2-
      Villagarcia testified that criminals, police officers, and corrupt members of

the government visited his family’s home from 1985 to 1990 seeking to get

information about the whereabouts of his father, a criminal who was allegedly

involved in kidnappings, robberies, and assaults in Peru. Villagarcia was not

harmed in Peru. No one in the family has heard from Villagarcia’s father since

1995, and his family has not had any problems since 1990.

      In order to be considered a “refugee” who is eligible for asylum, Villagarcia

must show that he was persecuted “on account of” an enumerated ground (race,

religion, nationality, membership in a particular social group, or political opinion).

INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992). The BIA determined that

Villagarcia was not eligible for asylum and withholding because he failed to

establish a nexus between his experiences in Peru due to his father’s criminal

activities and an enumerated ground. In doing so, it explicitly agreed with the

opinion of the immigration judge (“IJ”).

      We uphold adverse BIA decisions denying asylum if they are supported by

“substantial evidence.” Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir.

2000). “Under this deferential standard ‘a petitioner contending that the Board’s

findings are erroneous must establish that the evidence not only supports that

conclusion, but compels it.’” Id. (quoting Ghaly v. INS, 58 F.3d 1425, 1431 (9th
                                          -3-
Cir. 1995) (emphasis in original)). “Though limited to reviewing the

administrative record, we consider the record in its entirety, including evidence

that contradicts the BIA’s findings.” Id. (citing Velarde v. INS, 140 F.3d 1305,

1309 (9th Cir. 1998)).

       Although the BIA never stated what enumerated grounds it considered when

making its determination, it did specifically “agree” with the IJ, who found that

Villagarcia had not established persecution on account of his membership in a

social group. Reviewing the record in its entirety, it is also clear that Villagarcia

was claiming persecution based on his membership in a particular social group—

his family. Consequently, although the BIA’s opinion is lacking in detail on this

point, “[a]ll that we require is that the [BIA] provide a comprehensible reason for

its decision sufficient for us to conduct our review and to be assured that the

petitioner’s case received individualized attention.” Ghaly, 58 F.3d at 1430. That

is satisfied here.

       We cannot conclude that the BIA erred in determining that Villagarcia failed

to establish a nexus between his experiences in Peru due to his father’s criminal

activities and an enumerated ground. Villagarcia presented no evidence indicating

that the individuals who came to his family’s home were targeting Villagarcia

based on his familial relationship rather than merely attempting to locate his father.
                                         -4-
Accordingly, anyone with knowledge about his father, even those outside the

Villagarcia family, could have been subjected to the same actions. Villagarcia has

not “presented evidence so compelling that no reasonable factfinder could find that

[he] has not established eligibility for asylum.” Singh v. INS, 134 F.3d 962, 966

(9th Cir. 1998). Because Villagarcia has failed to meet the burden of proof for

asylum, he necessarily fails to meet the more demanding standard for withholding

of removal.

      Substantial evidence also supports the agency’s determination that

Villagarcia failed to demonstrate eligibility for protection under the CAT. In order

to be eligible for protection under the CAT, an alien must prove that it is “more

likely than not” that he would be tortured if removed to the proposed country of

removal. 8 C.F.R. § 1208.16(c)(2). Villagarcia was not harmed or tortured in

Peru. He presented no evidence or testimony establishing that it is more likely

than not that he would be tortured if he returned to Peru.

      PETITION DENIED.